DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines of the drawing of Figure 1a are faint and hard to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 4 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “close” renders the phrase “close to the tail end” indefinite because it is not possible to ascertain how far away from the tail end of the respective linear support the respective vertical stabilizer the can be and still be considered “close”.  Claim 5 depends on claim 4 and therefor has the same defect.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Renteria (US Publication Number 20180215465) in view of Eiband et al. (hereinafter Eiband, US Patent Number 5240207).
Regarding claim 1, Renteria discloses a vertical takeoff and landing aerial vehicle (Figure 9 element 900 and Figure 15 element 1500), comprising: a left main wing and a right main wing (Figures 9 and 15 left and right portions of unlabeled aft wing); a main body which is engaged with the left main wing and the right main wing (Figures 9 and 15 unlabeled fuselage); a left front wing and a right front wing which are engaged with the main body (Figures 9 and 15 left and right portions unlabeled front wing); a left linear support (Figure 9 element left 922 and Figure 15 unlabeled left support) which is engaged with the left main wing; a first group of multiple lift propellers which are arranged on the top side of the left linear support (Figure 9 elements 963 and 967 and Figure 15 left top element 1262); a right linear support which is engaged with the right main wing (Figure 9 element right 922 and Figure 15 unlabeled right support); a second group of multiple lift propellers which are arranged on the top side of the right linear 
However, Eiband discloses a system for converting a manned aircraft into an unmanned aircraft (Figure 1 elements 24 and 26).
Regarding claim 1, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Renteria with the conversion system of Eiband for the predictable result of maintaining the flexibility of the of the aerial vehicle to be manned or unmanned (Eiband, Column 2 lines 18-30).
Regarding claim 10, Renteria as modified by Eiband disclose the above vertical takeoff and landing unmanned aerial vehicle, wherein the left main wing is connected to the left front wing through the left linear support, and the right main wing is connected to the right front wing through the right linear support (Renteria, Figures 9 and 15).
Allowable Subject Matter
Claims 2, 3, 6-9 and 11-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas McFall/Primary Examiner, Art Unit 3644